IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LESLIE EARL RAYMOND,
)
Plaintiff, )
)
vs. )
) Civil Action No. 3:19-cv-135
WARDEN V. MOSER, ) Judge Stephanie L. Haines
)
Defendant. )
)
MEMORANDUM ORDER

 

Presently before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C.
§2241 brought By Leslie Earl Raymond (“Petitioner”) (ECF 1). This matter was referred to
Magistrate Judge Keith A. Pesto for pretrial proceedings in accordance with the Magistrates Act,
28 U.S. C. §636, and Local Civil Rule 72.D.

Petitioner filed his petition on August 26, 2019, but did not pay the applicable filing fee
or submit a motion for leave to proceed in forma pauperis (ECF 1). On February 12, 2020,
Magistrate Judge filed a Memorandum Order and Report and Recommendation (ECF 3)
directing the Clerk to administratively close this matter until Petitioner submits with the filing
fee or a valid motion to proceed in forma pauperis. Petitioner did not file written objections to
the Report and Recommendation within 14 days, see 28 U.S.C.§636 (b) (1) (B) and (C), and
Local Civil Rule 72.D.2, and the time to do so has expired.

Upon review of the record and the Report and Recommendation under the applicable
“reasoned consideration” standard, see EEOC V. City of Long Branch, 866 F.3d 93, 100 (3d Cir.
2017) (standard of review when no timely and specific objections are filed), and pursuant to

Local Civil Rule 72.D.2, the Court will accept in whole the findings and recommendations of the
Magistrate Judge in this matter. Accordingly, the following order is entered:

  

AND NOW, this | : “day of March, 2020, for the reasons set forth in the Magistrate
Judge’s Report and Recommendation (ECF 3), which is adopted as the opinion of the Court, it
hereby is ORDERED that the petition for habeas corpus (ECF 1) be dismissed as moot. The

Clerk of Court shall mark this matter closed.

     

 

 

‘Stephanie L. Haines
United States District Judge
